DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al (USPN 7,567,123).
With respect to claim 1, Leung et al. discloses, in Figs. 1-3, a radio frequency (RF) power detector (14 of Fig. 1 details of construction disclosed in Figs. 2-3) comprising: 

a current mirror (M1 with M2) having a first branch coupled to the current mode terminal (drain/gate of M1) and a second branch configured to create a detector current that is proportional to a branch current through the first branch in response to peak voltages detected by the envelope detector (drain of M2 generating the drain current of M2 which operates as claimed); and 
an offset current subtraction branch (Q3) configured to subtract an offset current from the detector current (Q3 sinks/subtracts current from the drain of M2), wherein the offset current subtraction branch has a control terminal coupled to the RF signal terminal (e.g., via at least one of C1 and C2 and the resistors R and R/2 connected to the bases of Q1-Q3).  
With respect to claim 4, the RF power detector of claim 1 wherein the first branch of the current mirror comprises a first mirror transistor (M1) having a first current terminal coupled to a supply node (source connected to upper power supply node) and a second current terminal coupled to the current mode terminal (drain connected to the 
With respect to claim 5, the RF power detector of claim 4 wherein the second branch of the current mirror comprises a second mirror transistor (M2) having a third current terminal coupled to the supply node (source) 2Attorney Docket No. 2867-2783Application No. 17/161,137and a fourth current terminal coupled to a detector output (drain connected to the output to 34 and/or one of the output of 34, the output of 36 and the output Vbias1 via 34, 36 and 25.  Each of the above outputs may be interpreted as “a detector output”) and a second control terminal coupled to the first control terminal of the first current mirror (gate).  
With respect to claim 6, the RF power detector of claim 5 wherein the second control terminal is coupled to the first control terminal of the first current mirror through a resistor configured to filter the detector current (32).  
With respect to claim 7, the RF power detector of claim 6 further including a filter capacitor coupled between the second control terminal and the second mirror transistor (Cip).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of David et al. (USPN 9,507,358).
With respect to claim 3, Leung et al. discloses an envelope detector comprising a first transistor (one of Q1 and Q2) having a control terminal coupled to the RF signal terminal (base via the capacitors connected to Vip and Vin), a first current terminal coupled to the current mode terminal (collector) and a second current terminal (emitter). Leung et al. fails to disclose a low pass filter connected between the emitter and ground of Q1/Q2.  Thus, Leung et al. fails to disclose “wherein the envelope detector comprises: 
a low-pass filter coupled between the second current terminal and a fixed voltage node, wherein the low-pass filter is configured to shunt RF components from the peak voltages to the fixed voltage node.  
However, David et al. disclose, in Fig. 3, that it is old and well-known to add a low pass filter (31 and 36) between the emitter and ground (28e) of an envelope detector (21/Q1) for the purpose of, among other things, adding further/additional harmonic filtering (i.e., suppressing of unwanted signals) within the envelope detector (see Col. 4 lines 44-57).
The envelope detector of David et al. comprises:

a low-pass filter (31 with 36) coupled between the second current terminal (28e) and a fixed voltage node (ground), wherein the low-pass filter is configured to shunt RF components from the peak voltages to the fixed voltage node (the filter operates as claimed). As can be seen David et al. discloses that adding such additional filter is optional if such additional filtering is desired/required (see Col. 4 lines 44-45). 
It would have been obvious to one of ordinary skill in the art to add a low pass filter such as that of 31 and 36 of David et al. to Q1 and Q2 of Leung et al. the purpose of, among other things, adding further/additional harmonic filtering (i.e., suppressing of unwanted signals) within the envelope detector when such additional filtering is desired.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Maneatis (USPN 6,462,527).
With respect to claim 8, the RF power detector of claim 4 further comprising a plurality of scaling transistors (scaling transistors that allow for the multiple outputs currents of M4, see Col. 6 lines 5-25) each of which is coupled with a switch and provides a current to the detector output (e.g., output of 36), wherein each of the plurality of switch transistors is configured to be selectively turned on and off (as can be seen the transistors of M4 are connected and disconnected to adjust the output current level of 36, again see Col. 5 lines 5-25).  

However, it is old and well known to construct the programmable portion of a current mirror with switch transistors that are connected in series between a power supply node and the output of the current mirror (e.g., output of the detector/M4 of Leung et al.).
Such a programmable current mirror is disclosed in Fig. 4 of Maneatis which discloses:
a current mirror (Fig. 4) using a plurality of scaling transistors (58, 60, 62) each coupled in series with a switch transistor (switches connected to drains) between the supply node (voltage at the source. Note Maneatis discloses the current mirror may be PMOS and thus connected to an upper supply, see Col. 12 line 63 to Col. 13 line 3) and the current mirror output wherein switch transistors are switched selectively turned on and off (see Col. 6 line 63 to Col. 7 line 12).
The current mirror of Maneatis is a specific current mirror allows one to fine tune the output current of the current mirror, among other things, it would have been obvious to one of ordinary skill in the art to use the programmable current mirrors of Maneatis in place of the generic programmable current mirror of M3/M4 of Leung et al. for the purpose of having a specific current mirror that allows one to fine tune the output current 
Assuming, arguendo, that the selecting switches of the current mirror legs of Maneatis are not transistors.  It would have been obvious to one of ordinary skill in the art to replace the generic switches with transistor switches, since it is old and well-known that transistors are simply constructed and energy efficient switches.  Examiner takes official notice that it is old and well-known to construct switches with transistors.
With respect to claim 9, the RF power detector of claim 8 wherein each of the plurality of scaling transistors has a control terminal that is coupled to the first control terminal of the first mirror transistor (via the current mirroring action of M2, 34 and M3).  
With respect to claim 10, the RF power detector of claim 8 wherein the plurality of scaling transistors is configured to scale the detector current with a binary scale (the scaling is binary, see Col. 6 lines 11-15).  

Claims 11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Kuriyama et al. (USPN 8,005,445).
With respect to claim 11, Leung et al. discloses, a radio frequency (RF) power detector (Fig. 1 details disclosed in Figs. 2 and 3) comprising: 
 an envelope detector (at least one of Q1 and Q2 of Fig. 3 which detects the envelope of the input signal by providing an output responsive to the envelope of Vin/Vip, e.g., see Col. 3 lines 62 to Col. 4 line 3 and Col. 4 lines 20-50.  Note the current mirror/current multiplier is incapable of detecting an envelope of the signal without 16 of Fig. 2/Q1 and Q2 of Fig. 3) having an RF signal terminal (e.g., one of Vip and Vin of Fig. 
a current mirror (M1 with M2) having a first branch coupled to the current mode terminal (drain/gate of M1) and a second branch configured to create a detector current that is proportional to a branch current through the first branch in response to peak voltages detected by the envelope detector (drain of M2 generating the drain current of M2 which operates as claimed); and 
an offset current subtraction branch (Q3) configured to subtract an offset current from the detector current (Q3 sinks/subtracts current from the drain of M2), wherein the offset current subtraction branch has a control terminal coupled to the RF signal terminal (e.g., via at least one of C1 and C2 and the resistors R and R/2 connected to the bases of Q1-Q3).  
Leung et al. merely discloses a single RF power detector.  Thus, Leung et al. fails to disclose:
 “a plurality of RF power detectors; and 
 a detector resistor coupled in series with the plurality of RF power detectors, wherein the detector resistor is configured to generate a detector voltage from a total detector current flowing from the plurality of RF power detectors”.  
However, it is old and well-known to have a plurality of RF power detectors having a detector resistor connected to the output of the plurality of RF power detectors.  Doing so allows to detect the RF power of amplifiers that use more than one power amplifier such as a Doherty amplifier/balanced amplifier.  Kuriyama discloses an RF 
* a plurality of RF power detectors (Qm2 with 1010a and 200a and QM2 with 200b); and 
* a detector resistor coupled in series with the plurality of RF power detectors (R3), wherein the detector resistor is configured to generate a detector voltage from a total detector current flowing from the plurality of RF power detectors (Vsum).  
It would have been obvious to duplicate multiple RF power detectors of Leung et al. and combine the output of the plurality of RF power detectors at a resistor (as evidenced by Kuriyama) for the purpose of, among other things, being able to detect the RF power of an amplifier circuit that includes more than one power amplifier (such as a balanced amplifier) as disclosed in Kuriyama.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Claims 14-17 are rejected for essentially the same reasons as claims 4-7.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Kuriyama et al. and in further view of David et al.
Claim 13 is rejected for similar reasons as claim 3.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. in view of Kuriyama et al. and in further view of Maneatis.
Claims 18-20 are rejected for essentially the same reasons as claims 8-10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagiwara et al. (USPN 10,958,223) further evidences an offset current branch (22 of Fig. 1) having a control terminal (gate) directly connected to an RF signal (1) and connected to a current mirror/second branch (11 and 12) that is connected to an envelope detector (10). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849